Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 2 & 6 were previously pending and subject to a non-final office action mailed 08/31/2020. Claim 1 was amended in a reply filed on 03/01/2020. Claims 1, 2, & 6 are currently pending and subject to the final office action below.

Response to Arguments
The currently amended claims have overcome the previous objection.

Applicant’s arguments filed 03/01/2021 with respect to the previous rejection under 35 USC 103 have been considered but are not persuasive.

Applicant initially argues, on pp. 4 – 6, that “Moses in view of Leow fails to disclose a spring-loaded notification lever, as claimed by Applicant. Jalaska was used to modify Moses in view of Leow in order to generally incorporate a spring-loaded feature and contend that it would have been obvious to incorporate such a feature. This combination, however, is improper because it is attempt to add a feature to Moses in view of Leow that is already present in Leow,” and therefore “the Examiner has performed the exact kind of an impermissible hindsight reconstruction in view of Applicant's disclosure that was found to be improper in Tessler. To explain, Jalaska uses its spring feature to hold it mail detecting aspect in place while mail is not in place thereon. But this feature is already present in Leow, as Leow specifically teaches the use of a counter weight to provide this functionality.”

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Examiner additionally notes, with respect to Tessler, that Applicant explicitly admits in the remarks received 03/01/2021, that “Moses in view of Leow fails to disclose a spring-loaded notification lever.”  Applicant further admits that “Leow specifically teaches the use of a counter weight to provide this functionality” of holding the “mail detecting aspect in place while mail is not in place thereon.” Therefore, Applicant’s admission that Moses in view of Leow does not disclose a spring-loaded notification lever, and that Leow uses a counter weight rather that a spring loaded lever, contradicts Applicant’s assertion that the non-final rejection mailed 08/31/2020 is similar to Tessler and “is improper because it is attempt to add a feature to Moses in view of Leow that is already present in Leow.” Jalaska was cited as teaching a spring-loaded notification lever, which Applicant has acknowledged is not present in the teachings of Moses in view of Leow.

Moreover, Moses, in [0016], discloses wherein “the connected switch may be a momentary switch, a toggle switch or another switch able to cause the signal generator to generate a notification signal which indicates the presence or absence of an item such as mail, while Moses further discloses in [0040], that “different types, numbers, and/or configurations of switch 700 are usable.” Thus, Examiner asserts that the variety of possible switches contemplated by Moses, combined with the teaching of Jalaska – showing that the switch can be spring-loaded – reads on every limitation in the claimed invention. Therefore the rejection under 35 USC 103 is deemed proper and is being maintained.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US 20100033328 A1), in view of Leow (US 6222451 B1), in view of Jalaska (US 2469558 A).

As per claim 1, Moses discloses a method for providing electronic notification to a user concerning the delivery of postal mail, comprising the steps of:

providing a transmitting station deployed in a receptacle in which the user receives postal mail (See at least [0016], noting that “transmitter 210 is positioned within post office box 104 at notification origination location 202.” Also see Fig. 7 & [0039], noting indicator transmitter 210.),

Regarding the following limitation, Moses discloses wherein the transmitter station includes a switch  extending outwardly from the transmitter station in at least Fig. 7, noting switch 700 extending away from transmitter station 210. As per [0016], “the connected switch may be a momentary switch, a toggle switch (i.e., lever) or another switch able to cause the signal generator to generate a notification signal which indicates the presence or absence of an item such as mail,” and as per [0023], “the switch is automatically activated by insertion of mail in post office box 104” and can be in various switch (i.e., lever) configurations ([0040]). To the extent to which Moses does not explicitly disclose the following limitation, Leow does: 

	• wherein said transmitting station includes a polygonal housing having a planar side surface and a movable elongated notification lever oriented orthogonally to the side surface and extending outwardly from the housing when the notification lever is in a resting position (See at least Figs. 1a, 1b, 1c, 1d, Fig. 2 & C. 3, L. 3 – 19 & C. 3, L. 30 – 39, noting housing 20, with lever 15 protruding outwardly. Also see Fig. 6d & C. 4, L. 45 – 49, noting orthogonal housing 20, with a planar front surface from which the notification lever orthogonally protrudes when in a resting position before a letter arrives.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Leow in the invention of Moses, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Leow to the invention of Moses would predictably and advantageously “provide an easy and simple to install 

Moses, modified by the outwardly-extending movable elongated notification lever of Leow, further discloses:

• said transmitting station is configured to transmit electronic signals wirelessly (See at least Moses claim 7 & [0015], noting wherein “Indicator transmitter 210 is coupled with receiver/network I/F 212 via a first connection 214 which may be a… wireless connection,” and also [0016], noting that “Indicator transmitter 210 comprises a signal generator arranged to generate a notification signal transmitted to receiver/network I/F 212.”);

• providing a computer device configured to receive electronic signals wirelessly from said transmitting station and display information relating to received electronic signals (See at least [0032], noting that “Client device 216, e.g., a computer system such as a desktop, laptop, and/or handheld device, a personal digital assistant (PDA), a phone such as a wired and/or wireless phone, a pager, or another device able to receive messages, is located at user location 204.” Also see [0036], noting that “Responsive to receipt of the notification signal by client device 216 causes the client device 216 to display or otherwise indicate to the customer the status of post office box 104.”);

	• orienting the notification lever, as it extends from said transmitting station, in the receptacle so that the insertion of postal mail into the receptacle moves the notification lever from the resting position (See [0023], noting that “the switch is automatically activated by insertion of mail in post office box 104,” and [0019], noting that the “indicator transmitter 210 may be triggered to generate the signal for transmission to receiver/network I/F 212 responsive to detection of mail in the post office box… {using} a motion detection system, a weight change system… may be used to cause the trigger of indicator transmitter 210.”).


	• wherein said notification lever is spring loaded to be biased to remain in the resting position unless it is deflected by postal mail being placed into the receptacle (See at least C. 1, L. 19 – 25, noting “an elongated miniature sensitive spring lever for controlling an electric switch whereby an extremely small weight, such as a post card, will positively close the switch and cause an electric light to indicate that mail has been deposited in the mail box.” Also see Fig. 2, noting lever spring 15, & C. 2, L. 18 – 23, noting that “The construction provided for enabling the weight of a post card or letter to close an electric circuit for lighting an indicator light, preferably consists of an elongated switch plate 4 that is fixed to a miniature elongated flat lever spring 15.” Also see C. 3, L. 4 – 10, noting that “The thin lever spring 15 is of such sensitivity that when a small weight, such as a single post card B, is dropped into the mail box and onto the switch plate 4, the said switch plate will fall against the contact Screws 23 and 24 which will close the electrical circuit for lighting the indicator light 29.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Jalaska in the invention of Moses / Leow, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Jalaska to the invention of Moses / Leow would predictably and advantageously automatically indicate directly in a residence when mail is deposited in a mailbox, as evidenced by Jalaska (C. 1, L. 15 – 18).

Moses further discloses:

	• transmitting by said transmitting station an electronic signal comprising a notification of mail to said computer device upon the notification lever being moved from the resting position (See at least [0016] & [0035], noting that “Activation of indicator transmitter 210 switch causes the generation and transmission of the notification signal to receiver/network I/F 212.”) (Examiner’s note: Leow also teaches wherein the lever, when depressed due to a letter, causes a radio frequency transmitter to send an RF signal to a remote receiver device in Fig. 6c & L. 4, C. 37 – 42.);

	• displaying by said computer device information related to the received electronic signal comprising the notification of mail electronic signal received (See at least [0032], noting that “Client device 216, e.g., a computer system such as a desktop, laptop, and/or handheld device, a personal digital assistant (PDA), a phone such as a wired and/or wireless phone, a pager, or another device able to receive messages, is located at user location 204” which as per [0036], “Responsive to receipt of the notification signal by client device 216 causes the client device 216 to display or otherwise indicate to the customer the status of post office box 104.”).

As per claim 2, Moses in view of Leow and Jalaska disclose the limitations of claim 1. Moses further discloses:

	• wherein the transmitting station is configured to transmit electronic signals wirelessly through the inclusion of an antenna, a transceiver, and a power source (See at least Moses claim 7 & [0015], noting “Indicator transmitter 210 is coupled with receiver/network I/F 212 via a first connection 214 which may be a…wireless connection.” Also see [0016], noting that “Indicator transmitter 210 comprises a signal generator arranged to generate a notification signal transmitted to receiver/network I/F 212 responsive to operation of a connected switch.” Examiner’s note: Transmitters generating wireless signals necessarily comprise an antenna and power source, as without either of these two necessities, a transmitting station cannot function.)


claim 6, Moses in view of Leow and Jalaska disclose the limitations of claim 2. Moses further discloses:

	• wherein the computer device is configured to receive electronic signals wirelessly from said transmitting station and display information relating to electronic signals received through the inclusion of a touch screen display and a wireless networking protocol (See at least [0028] & [0032], noting transmitting the notification signal to the customer to client device 216 “e.g., a computer system such as a desktop, laptop, and/or handheld device, a personal digital assistant (PDA), a phone such as a wired and/or wireless phone”… or a “cellular phone, PDA, or laptop.” Cellular phones and pda’s comprise touch screens and wireless networking protocols.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Staples (US 20050122220 A1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN J KIRK/Examiner, Art Unit 3628              

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
March 31, 2021